The opinion of the Court was delivered by
O’Neall, J.
In this case the first ground of appeal was abandoned.
The second was very ingeniously presented by the appellant’s counsel. But it is a clear mistake to suppose, that a note for the payment of a sum for the hire of a slave is the contract of hiring. The contract whereby one agrees to let another have the services of a slave for a given period, is the consideration of the note.
The latter might, if the parties chose, have set out the whole contract. But this note merely promises to pay so much money, eighty dollars, “for the hire of his (the plaintiff’s) boy Tom.” It is necessary to resort to oral testimony to ascertain how long he was hired: and it may equally well be ascertained by the same kind of testimony, what he was hired to do, and in what manner he was to be treated.
This is neither alteration of, nor addition to a written contract. We are unanimously, therefore, of opinion, that the verbal proof was properly admitted.
The facts were properly submitted to the jury, and their verdict cannot be disturbed.
The motion is dismissed.
WaRdlaw, Withers, Whither, Glover and Munro, JJ., concurred.

Motion dismissed.